Exhibit 10.1

 



 

STR Holdings, Inc.

2009 Equity Incentive Plan

(Amended and Restated dated as of February 20, 2018)

 

Article 1.               Establishment & Purpose

 

1.1  Establishment.  STR Holdings, Inc., a Delaware corporation (hereinafter
referred to as the “Company”), establishes the 2009 Equity Incentive Plan
(hereinafter referred to as the “Plan”) as set forth in this document.

 

1.2  Purpose of the Plan.  The purpose of this Plan is to attract, retain and
motivate officers and employees of, consultants to, and non-employee directors
providing services to the Company and its Subsidiaries and Affiliates, and to
promote the success of the Company’s business by providing them with appropriate
incentives and rewards either through a proprietary interest in the long-term
success of the Company or compensation based on fulfilling their performance
goals.

 

Article 2.               Definitions

 

Whenever capitalized in the Plan, the following terms shall have the meanings
set forth below.

 

2.1          “Affiliate” means any entity that the Company, either directly or
indirectly, is in common control with, is controlled by or controls or any
entity in which the Company has a substantial direct or indirect equity
interest, as determined by the Board.

 

2.2          “Award” means any Option, Stock Appreciation Right, Restricted
Stock, Dividend Equivalent or Other Stock-Based Award that is granted under the
Plan.

 

2.3          “Award Agreement” means either (a) a written agreement entered into
by the Company and a Participant setting forth the terms and provisions
applicable to an Award granted under this Plan, or (b) a written statement
issued by the Company to a Participant describing the terms and provisions of
the actual grant of such Award.

 

2.4          “Beneficial Owner” or “Beneficial Ownership” shall have the meaning
ascribed to such term in Rule 13d-3 of the General Rules and Regulations under
the Exchange Act.

 

2.5          “Board” means the Board of Directors of the Company.

 

2.6          “Change of Control” means the occurrence of any of the following
events with respect to the Company, (i) any consolidation or merger with or into
any other corporation, partnership, limited liability company or other entity in
which the holders of capital stock of the Company immediately prior to such
merger or consolidation no longer beneficially own, directly or indirectly, a
majority of the outstanding capital stock or equity interest of the surviving
corporation, partnership, limited liability company or other entity immediately
after such merger or consolidation, (ii) the sale or transfer of the capital
stock of the Company in which the holders of capital stock of the Company
immediately prior to such sale or transfer no longer beneficially own, directly
or indirectly, a majority of the outstanding capital stock or equity interest of
the Company immediately after such sale or transfer, (iii) a sale or transfer of
all or substantially all of the assets of the Company, or (iv) the license of
all or substantially all of the assets of the Company where such license is
substantially equivalent to a sale or transfer of all or substantially all of
the assets of the Company.

  

2.7          “Code” means the U.S. Internal Revenue Code of 1986, as amended
from time to time.

 

2.8          “Committee” means the Board, or any committee designated by the
Board to administer this Plan.

 

2.9          “Company” means STR Holdings, Inc., a Delaware corporation, and any
successor thereto.

 



 

 

 

2.10        “Consultant” means any person (other than an Employee or a Director)
who is engaged by the Company, a Subsidiary or an Affiliate to render consulting
or advisory services to the Company or such Subsidiary or Affiliate.

 

2.11        “Director” means a member of the Board who is not an Employee.

 

2.12        “Dividend Equivalent” means any right to a dividend equivalent
granted from time to time under Article 6 of the Plan.

 

2.13        “Effective Date” means the date set forth in Section 14.14.

 

2.14        “Employee” means an officer or other employee of the Company, its
Subsidiaries or an Affiliate, including a member of the Board who is such an
employee.

 

2.15        “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time.

 

2.16        “Fair Market Value” means, as of any date of determination (i)  if
the Shares are listed on any established stock exchange or a national market
system, its fair market value shall be the closing sales price for a share of
such stock (or the closing bid, if no sales were reported) as quoted on such
exchange or system for the last market trading day prior to the time of
determination, as reported in The Wall Street Journal or such other source as
the Board deems reliable; (ii)  if the Shares are regularly quoted by a
recognized securities dealer but selling prices are not reported, its fair
market value shall be the mean between the high bid and low asked prices for a
Share on the last market trading day prior to the day of determination; or
(iii) in the absence of an established market for the Shares, the fair market
value thereof shall be determined in good faith by the Board through a
reasonable application of a reasonable valuation method.

 

2.17        “Incentive Stock Option” means an Option intended to meet the
requirements of an incentive stock option as defined in Section 422 of the Code
and designated as an Incentive Stock Option.

 

2.18        “Nonqualified Stock Option” means an Option that is not an Incentive
Stock Option.

 

2.19        “Other Stock-Based Award” means any right granted under Article 10
of the Plan.

 

2.20        “Option” means any stock option granted form time to time under
Article 6 of the Plan.

 

2.21        “Option Price” means the purchase price per Share subject to an
Option, as determined pursuant to Section 6.2 of the Plan.

 

2.22        “Participant” means any eligible person as set forth in Section 4.1
to whom an Award is granted.

 

2.23        “Plan” means the STR Holdings, Inc. Equity Incentive Plan.

 

2.24        “Restricted Stock” means any Award granted under Article 8.

 

2.25        “Restriction Period” means the period during which Restricted Stock
awarded under Article 8 of the Plan is subject to forfeiture.

 

2.26        “Service” means service as an Employee, Director or Consultant.

 

2.27        “Share” means a share of common stock of the Company, par value
$0.01 per share, or such other class or kind of shares or other securities
resulting from the application of Section 12.1 hereof.

 

2.28        “Stock Appreciation Right” means any right granted under Article 7.

 

2.29        “Subsidiary” means any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company (or any parent of the
Company) if each of the corporations, other than the last corporation in each
unbroken chain owns stock possessing 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in such chain.

 



 

 

 

2.30        “Ten Percent Stockholder” means a person who on any given date owns,
either directly or indirectly (taking into account the attribution
rules contained in Section 424(d) of the Code), stock possessing more than 10%
of the total combined voting power of all classes of stock of the Company or a
Subsidiary or Affiliate.

 

Article 3.               Administration

 

3.1          Authority of the Committee.  The Plan shall be administered by the
Committee, which shall have full power to interpret and administer the Plan and
full authority to select the Directors, Employees and Consultants to whom Awards
will be granted and determine the type and amount of Awards to be granted to
each such Director, Employee or Consultant, the terms and conditions of Awards
granted under the Plan and the terms of Award Agreements to be entered into with
Participants.  Without limiting the generality of the foregoing, the Committee
may, in its sole discretion, clarify, construe or resolve any ambiguity in, or
interpret any provision of, any provision of the Plan or any Award Agreement,
accelerate or waive vesting of Awards and exercisability of Awards, extend the
term or period of exercisability of any Awards, modify the purchase price under
any Award, or waive any terms or conditions applicable to any Award; provided
that no action taken by the Committee shall adversely affect in any material
respect the rights granted to any Participant under any outstanding Awards
without the Participant’s written consent (other than pursuant to Article 11 or
Article 12 hereof).  Awards may, in the discretion of the Committee, be made
under the Plan in assumption of, or in substitution for, outstanding awards
previously granted by the Company or its affiliates or a company acquired by the
Company or with which the Company combines.  The Committee shall have full and
exclusive discretionary power to adopt rules, forms, instruments, and guidelines
for administering the Plan as the Committee deems necessary or proper.  All
actions taken and all interpretations and determinations made by the Committee
or by the Board (or any other committee or sub-committee thereof), as
applicable, shall be final and binding upon the Participants, the Company, and
all other interested individuals.

 

3.2          Delegation.  The Committee may delegate to one or more of its
members, one or more officers of the Company or any of its Subsidiaries, and one
or more agents or advisors such administrative duties or powers as it may deem
advisable.

 

Article 4.               Eligibility and Participation

 

4.1          Eligibility.  Participants will consist of such Employees,
Consultants, and Directors as the Committee in its sole discretion determines
and whom the Committee may designate from time to time to receive awards under
the Plan.  Designation of a Participant in any year shall not require the
Committee to designate such person to receive an award in any other year or,
once designated, to receive the same type or amount of award as granted to the
Participant in any other year.

 

4.2          Types of Award.  Awards under the Plan may be granted in any one or
a combination of:  (a) Options, (b) Stock Appreciation Rights, (c) Restricted
Stock, (d) Dividend Equivalents and (e) Other Stock-Based Awards.  Awards
granted under the Plan shall be evidenced by Award Agreements (which need not be
identical) that provide additional terms and conditions associated with such
Awards, as determined by the Committee in its sole discretion; provided,
however, that in the event of any conflict between the provisions of the Plan
and any such Award Agreement, the provisions of the Plan shall prevail.

 

Article 5.               Shares Subject to the Plan and Maximum Awards

 

5.1          Number of Shares Available for Awards.

 

(a)           General.  Subject to adjustment as provided in Section 5.1(b) and
Article 12, the maximum number of Shares available for issuance to Participants
pursuant to Awards under the Plan shall be 4,133,333 Shares.  The Shares
available for issuance under the Plan may consist, in whole or in part, of
authorized and unissued Shares or treasury Shares. The number of Shares
available for granting Incentive Stock Options under the Plan shall not exceed
4,133,333 Shares, subject to adjustments provided in Article 12 hereof and
subject to the provisions of Sections 422 or 424 of the Code or any successor
provisions.  Any Shares delivered to the Company as part or full payment for the
purchase price of an Award granted under this Plan or, to the extent the
Committee determines that the availability of Incentive Stock Options under the
Plan will not be compromised, to satisfy the Company’s withholding obligation
with respect to an Award granted under this Plan, shall again be available for
Awards under the Plan.  The maximum number of Shares that can be granted to any
one Participant, in any calendar year, shall not exceed 1,333,333 Shares.

 



 

 

 

(b)           Additional Shares.  In the event that any outstanding Award
expires, is forfeited, cancelled or otherwise terminated without consideration
(i.e., Shares or cash) therefor, the Shares subject to such Award, to the extent
of any such forfeiture, cancellation, expiration, termination or settlement for
cash, shall again be available for Awards under the Plan. If the Committee
authorizes the assumption under this Plan, in connection with any merger,
consolidation, acquisition of property or stock, or reorganization, of awards
granted under another plan, such assumption shall not reduce the maximum number
of Shares available for issuance under this Plan.

 

Article 6.               Stock Options

 

6.1          Grant of Options.  The Committee is hereby authorized to grant
Options to Participants.  Each Option shall permit a Participant to purchase
from the Company a stated number of Shares at an Option Price established by the
Committee, subject to the terms and conditions described in this Article 6 and
to such additional terms and conditions, as established by the Committee, in its
sole discretion, that are consistent with the provisions of the Plan.  Options
shall be designated as either Incentive Stock Options or Nonqualified Stock
Options, provided that Options granted to Directors and Consultants shall be
Nonqualified Stock Options.  An Option granted as an Incentive Stock Option
shall, to the extent it fails to qualify as an Incentive Stock Option, be
treated as a Nonqualified Stock Option.  Neither the Committee nor the Company
or any of its Affiliates shall be liable to any Participant or to any other
person if it is determined that an Option intended to be an Incentive Stock
Option does not qualify as an Incentive Stock Option.  Options shall be
evidenced by Award Agreements which shall state the number of Shares covered by
such Option.  Such agreements shall conform to the requirements of the Plan, and
may contain such other provisions, as the Committee shall deem advisable.

 

6.2          Terms of Option Grant.  The Option Price shall be determined by the
Committee at the time of grant, but shall not be less than 100% of the Fair
Market Value of a Share on the date of grant.  In the case of any Incentive
Stock Option granted to a Ten Percent Stockholder, the Option Price shall not be
less than 110% of the Fair Market Value of a Share on the date of grant.

 

6.3          Option Term.  The term of each Option shall be determined by the
Committee at the time of grant and shall be stated in the Award Agreement, but
in no event shall such term be greater than ten years (or, in the case on an
Incentive Stock Option granted to a Ten Percent Stockholder, five years).

 

6.4          Time of Exercise.  Options granted under this Article 6 shall be
exercisable at such times and be subject to such restrictions and conditions as
the Committee shall in each instance approve, which terms and restrictions need
not be the same for each grant or for each Participant.

 

6.5          Method of Exercise.  Except as otherwise provided in the Plan or in
an Award Agreement, an Option may be exercised for all, or from time to time any
part, of the Shares for which it is then exercisable.  For purposes of this
Article 6, the exercise date of an Option shall be the later of the date a
notice of exercise is received by the Company and, if applicable, the date
payment is received by the Company pursuant to clauses (i), (ii), (iii), (iv),
or (v) in the following sentence. The aggregate Option Price for the Shares as
to which an Option is exercised shall be paid to the Company in full at the time
of exercise at the election of the Participant (i) in cash or its equivalent
(e.g., by cashier’s check), (ii) to the extent permitted by the Committee, in
Shares having a Fair Market Value equal to the aggregate Option Price for the
Shares being purchased and satisfying such other requirements as may be imposed
by the Committee, (iii) partly in cash and, to the extent permitted by the
Committee, partly in such Shares, (iv) by reducing the number of Shares
otherwise deliverable upon the exercise of the Option by the number of Shares
having a Fair Market Value equal to the Option Price, or (v) if there is a
public market for the Shares at such time, subject to such requirements as may
be imposed by the Committee, through the delivery of irrevocable instructions to
a broker to sell Shares obtained upon the exercise of the Option and to deliver
promptly to the Company an amount out of the proceeds of such sale equal to the
aggregate Option Price for the Shares being purchased.  The Committee may
prescribe any other method of payment that it determines to be consistent with
applicable law and the purpose of the Plan.

 



 

 

 

6.6          Limitations on Incentive Stock Options.  Incentive Stock Options
may be granted only to employees of the Company or of a “parent corporation” or
“subsidiary corporation” (as such terms are defined in Section 424 of the Code)
at the date of grant.  The aggregate Fair Market Value (generally determined as
of the time the Option is granted) of the Shares with respect to which Incentive
Stock Options are exercisable for the first time by a Participant during any
calendar year (under all plans of the Company and of any parent corporation or
subsidiary corporation) shall not exceed one hundred thousand dollars
($100,000).  For purposes of the preceding sentence, Incentive Stock Options
will be taken into account generally in the order in which they are granted.  No
Incentive Stock Option may be exercised later than ten (10) years after the date
it is granted.  Each provision of the Plan and each Award Agreement relating to
an Incentive Stock Option shall be construed so that each Incentive Stock Option
shall be an incentive stock option as defined in Section 422 of the Code, and
any provisions of the Award Agreement thereof that cannot be so construed shall
be disregarded.

 

Article 7.               Stock Appreciation Rights

 

7.1          Grant of Stock Appreciation Rights.  The Committee is hereby
authorized to grant Stock Appreciation Rights to Participants, including a grant
of Stock Appreciation Rights in tandem with any Option at the same time such
Option is granted (a “Tandem SAR”).  Stock Appreciation Rights shall be
evidenced by Award Agreements that shall conform to the requirements of the Plan
and may contain such other provisions, as the Committee shall deem advisable. 
Subject to the terms of the Plan and any applicable Award Agreement, a Stock
Appreciation Right granted under the Plan shall confer on the holder thereof a
right to receive, upon exercise thereof, the excess of (a) the Fair Market Value
of a specified number of Shares on the date of exercise over (b) the grant price
of the right as specified by the Committee on the date of the grant.  Such
payment may be in the form of cash, Shares, other property or any combination
thereof, as the Committee shall determine in its sole discretion.

 

7.2          Terms of Stock Appreciation Right.  Subject to the terms of the
Plan and any applicable Award Agreement, the grant price (which shall not be
less than 100% of the Fair Market Value of a Share on the date of grant), term,
methods of exercise, methods of settlement, and any other terms and conditions
of any Stock Appreciation Right shall be as determined by the Committee.  The
Committee may impose such other conditions or restrictions on the exercise of
any Stock Appreciation Right as it may deem appropriate.  Unless otherwise
provided in the Award Agreement, no Stock Appreciation Right shall have a term
of more than 10 years from the date of grant.

 

7.3          Tandem Stock Appreciation Rights and Options.  A Tandem SAR shall
be exercisable only to the extent that the related Option is exercisable and
shall expire no later than the expiration of the related Option.  Upon the
exercise of all or a portion of a Tandem SAR, a Participant shall be required to
forfeit the right to purchase an equivalent portion of the related Option (and,
when a Share is purchased under the related Option, the Participant shall be
required to forfeit an equivalent portion of the Stock Appreciation Right).

 

Article 8.               Restricted Stock

 

8.1          Grant of Restricted Stock.  An Award of Restricted Stock is a grant
by the Company of a specified number of Shares to the Participant, which Shares
may be subject to forfeiture upon the occurrence of specified events.
 Participants shall be awarded Restricted Stock in exchange for consideration
not less than the minimum consideration required by applicable law.  Restricted
Stock shall be evidenced by an Award Agreement, which shall conform to the
requirements of the Plan and may contain such other provisions, as the Committee
shall deem advisable.

 

8.2          Terms of Restricted Stock Awards.  Each Award Agreement evidencing
a Restricted Stock grant shall specify the period(s) of restriction, the number
of Shares of Restricted Stock subject to the Award, the purchase price of such
Shares of Restricted Stock, the performance, employment or other conditions
(including the termination of a Participant’s Service whether due to death,
disability or other cause) under which the Restricted Stock may become vested or
may be forfeited to the Company and such other provisions as the Committee shall
determine.  Upon determination of the number of Shares of Restricted Stock to be
granted to the Participant and payment of any purchase price, the Committee
shall direct that a certificate or certificates representing the number of
Shares be issued to the Participant with the Participant designated as the
registered owner. The certificate(s) representing such shares shall be legended
as to sale, transfer, assignment, pledge or other encumbrances during the
Restriction Period and deposited by the Participant, together with a stock power
endorsed in blank, with the Company, to be held in escrow during the Restriction
Period.  At the end of the Restriction Period, the restrictions imposed
hereunder shall lapse with respect to the number of shares of Restricted Stock
as determined by the Committee, and the legend shall be removed and such number
of Shares delivered to the Participant (or, where appropriate, the Participant’s
legal representative).

 



 

 

 

8.3          Voting and Dividend Rights.  Unless otherwise determined by the
Committee and set forth in a Participant’s Award Agreement, Participants holding
Restricted Stock granted hereunder shall have the right to exercise voting
rights with respect to the Restricted Stock and shall have the right to receive
dividends on such Restricted Stock.

 

8.4          Performance Goals.  The Committee may condition the grant of
Restricted Stock or the expiration of the Restriction Period upon the
Participant’s achievement of one or more performance goal(s) specified in the
Award Agreement. If the Participant fails to achieve the specified performance
goal(s), the Committee shall not grant the Restricted Stock to such Participant
or the Participant shall forfeit the Award of Restricted Stock to the Company,
as applicable, unless otherwise provided in the Participant’s Award Agreement or
the applicable stockholders agreement.

 

8.5          Section 83(b) Election.  If a Participant makes an election
pursuant to Section 83(b) of the Code concerning Restricted Stock, the
Participant shall be required to promptly file a copy of such election with the
Company.

 

Article 9.               Dividend Equivalents

 

The Committee may grant Dividend Equivalents to Participants based on the
dividends declared on Shares that are subject to any Award.  The grant of
Dividend Equivalents shall be treated as a separate Award.  Dividend Equivalents
shall be credited to a notional account maintained by the Company, as of
dividend payment dates during the period between the date the Award is granted
and the date the Award is exercised, vested, expired, credited or paid.  Such
Dividend Equivalents shall be converted to cash or Shares by such formula and at
such time and subject to such limitations as may be determined by the
Committee.  As determined by the Committee, Dividend Equivalents granted with
respect to any Option or Stock Appreciation Right may be payable regardless of
whether such Option or Stock Appreciation Right is subsequently exercised.

 

Article 10.            Other Stock-Based Awards

 

The Committee, in its sole discretion, may grant Awards of Shares and Awards
that are valued, in whole or in part, by reference to, or are otherwise based on
the Fair Market Value of, Shares (the “Other Stock-Based Awards”).  Such Other
Stock-Based Awards shall be in such form, and dependent on such conditions, as
the Committee shall determine, including, without limitation, the right to
receive one or more Shares (or the equivalent cash value of such Shares) upon
the completion of a specified period of service, the occurrence of an event
and/or the attainment of performance objectives.  Other Stock-Based Awards may
be granted alone or in addition to any other Awards granted under the Plan. 
Subject to the provisions of the Plan, the Committee shall determine to whom and
when Other Stock-Based Awards will be made, the number of Shares to be awarded
under (or otherwise related to) such Other Stock-Based Awards; whether such
Other Stock-Based Awards shall be settled in cash, Shares or a combination of
cash and Shares; and all other terms and conditions of such Awards (including,
without limitation, the vesting provisions thereof and provisions ensuring that
all Shares so awarded and issued shall be fully paid and non-assessable).

 



 

 

 

Article 11.            Compliance with Section 409A of the Code

 

11.1        General.  To the extent that the Plan and/or Awards are subject to
Section 409A of the Code, the Committee may, in its sole discretion and without
a Participant’s prior consent, amend the Plan and/or Awards, adopt policies and
procedures, or take any other actions (including amendments, policies,
procedures and actions with retroactive effect) as are necessary or appropriate
to (a) exempt the Plan and/or any Award from the application of Section 409A of
the Code, (b) preserve the intended tax treatment of any such Award, or
(c) comply with the requirements of Section 409A of the Code, Department of
Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the date of the grant (“Section 409A Guidance”).  This Plan shall
be interpreted at all times in such a manner that the terms and provisions of
the Plan and Awards are exempt from or comply with Section 409A Guidance.

 

11.2        Timing of Payment.  All Awards that would otherwise be subject to
Section 409A of the Code shall be paid or otherwise settled on or as soon as
practicable after the applicable vesting date and not later than the 15th day of
the third month from the end of (i) the Participant’s tax year that includes the
applicable payment or settlement date, or (ii) the Company’s tax year that
includes the applicable payment or settlement date, whichever is later;
provided, however, that the Committee reserves the right to delay payment or
specify a compliant payment date with respect to any such Award under the
circumstances set forth in Section 409A Guidance; provided, further, that
notwithstanding any contrary provision in the Plan or Award Agreement, any
payment(s) that are otherwise required to be made under the Plan to a “specified
employee” (as defined under Section 409A of the Code) as a result of his or her
separation from service (other than a payment that is not subject to
Section 409A of the Code) shall be delayed for the first six (6) months
following such separation from service (or, if earlier, the date of death of the
specified employee) and shall instead be paid (in a manner set forth in the
Award Agreement) on the payment date that immediately follows the end of such
six-month period or as soon as administratively practicable thereafter.

 

Article 12.            Adjustments

 

12.1        Adjustments in Capitalization.  In the event of any corporate event
or transaction (including, but not limited to, a change in the Shares of the
Company or the capitalization of the Company) such as a merger, consolidation,
reorganization, recapitalization, separation, stock dividend, stock split,
reverse stock split, split up, spin-off, combination of Shares, exchange of
Shares, dividend in kind, extraordinary cash dividend, or other like change in
capital structure (other than normal cash dividends) to stockholders of the
Company, or any similar corporate event or transaction, the Committee, to
prevent dilution or enlargement of Participants’ rights under the Plan, shall
substitute or adjust, in its sole discretion, (a) the number and kind of Shares
or other securities that may be issued under the Plan, the number and kind of
Shares or other securities subject to outstanding Awards, and/or where
applicable, the exercise price, base value or purchase price applicable to such
Awards; (b) grant a right to receive one or more payments of securities, cash
and/or property (which right may be evidenced as an additional Award under this
Plan) in respect of any outstanding Award, or (c) provide for the settlement of
any outstanding Award (other than a Stock Option or Stock Appreciation Right) in
such securities, cash and/or other property as would have been received had the
Award been settled in full immediately prior to such corporate event or
transaction; provided, however, that in the case of an adjustment made in
accordance with (b) or (c) above, the right to any securities, cash and/or
property may be issued subject to the same vesting schedule as the outstanding
Award being adjusted; and provided, further, that any adjustment pursuant to
this Section 12.1 shall comply with Section 409A of the Code, to the extent
applicable.  Should the vesting of any Award be conditioned upon the Company’s
attainment of performance conditions, the Board may make such adjustments to the
terms and conditions of such Awards and the criteria therein to recognize
unusual and nonrecurring events affecting the Company or in response to changes
in applicable laws, regulations or accounting principles.

 

12.2        Change of Control.  Upon the occurrence of a Change of Control after
the Effective Date, unless otherwise specifically prohibited under applicable
laws or by the applicable rules and regulations of any governing governmental
agencies or national securities exchanges, or unless the Committee shall
determine otherwise in the Award Agreement, the Committee is authorized (but not
obligated) to make adjustments in the terms and conditions of outstanding
Awards, including without limitation the following (or any combination thereof):
(i) continuation or assumption of such outstanding Awards under the Plan by the
Company (if it is the surviving company or corporation) or by the surviving
company or corporation or its parent; (ii) substitution by the surviving company
or corporation or its parent of awards with substantially the same terms for
such outstanding Awards; (iii) accelerated exercisability, vesting and/or lapse
of restrictions under all then outstanding Awards immediately prior to the
occurrence of such event; (iv) upon written notice, provided that any
outstanding Awards must be exercised, to the extent then exercisable, within
fifteen days immediately prior to the scheduled consummation of the event, or
such other period as determined by the Committee (in either case contingent upon
the consummation of the event), and at the end of such period, such Awards shall
terminate to the extent not so exercised within the relevant period; and
(v) cancellation of all or any portion of outstanding Awards for fair value (as
determined in the sole discretion of the Committee) which, in the case of
Options and Stock Appreciation Rights, may equal the excess, if any, of the
value of the consideration to be paid in the Change of Control transaction to
holders of the same number of Shares subject to such Options or Stock
Appreciation Rights (or, if no such consideration is paid, Fair Market Value of
the Shares subject to such outstanding Awards or portion thereof being canceled)
over the aggregate Option Price or grant price, as applicable, with respect to
such Awards or portion thereof being canceled.

 



 

 

 

Article 13.            Duration, Amendment, Modification, Suspension, and
Termination

 

13.1        Duration of the Plan.  Unless sooner terminated as provided in
Section 13.2, the Plan shall terminate on the tenth (10th) anniversary of the
Effective Date.

 

13.2        Amendment, Modification, Suspension, and Termination of Plan.  The
Board may amend, alter, suspend, discontinue, or terminate the Plan or any
portion thereof or any Award (or Award Agreement) thereunder at any time;
provided that, subject to Article 11, no such amendment, alteration, suspension,
discontinuation or termination shall be made (i) without stockholder approval if
such approval is necessary to comply with any tax or regulatory requirement
applicable to the Plan and (ii) without the consent of the Participant, if such
action would materially diminish any of the rights of any Participant under any
Award theretofore granted to such Participant under the Plan; provided, however,
the Committee may amend the Plan, any Award or any Award Agreement in such
manner as it deems necessary to comply with applicable laws.

 

Article 14.            General Provisions

 

14.1        No Right to Service. The granting of an Award under the Plan shall
impose no obligation on the Company, any Subsidiary or any Affiliate to continue
the Service of a Participant and shall not lessen or affect any right that the
Company, any Subsidiary or any Affiliate may have to terminate the Service of
such Participant. No Participant or other person shall have any claim to be
granted any Award, and there is no obligation for uniformity of treatment of
Participants, or holders or beneficiaries of Awards. The terms and conditions of
Awards and the Committee’s determinations and interpretations with respect
thereto need not be the same with respect to each Participant (whether or not
such Participants are similarly situated).

  

14.2        Settlement of Awards; No Fractional Shares.  Each Award Agreement
shall establish the form in which the Award shall be settled.  No fractional
Shares shall be issued or delivered pursuant to the Plan or any Award.  The
Committee shall determine whether cash, Awards, other securities or other
property shall be issued or paid in lieu of fractional Shares or whether such
fractional Shares or any rights thereto shall be rounded, forfeited or otherwise
eliminated.

 

14.3        Tax Withholding.  The Company shall have the power and the right to
deduct or withhold, or require a Participant to remit to the Company, the
minimum statutory amount to satisfy federal, state, and local taxes, domestic or
foreign, required by law or regulation to be withheld with respect to any
taxable event arising as a result of the Plan.  With respect to required
withholding, Participants may elect, subject to the approval of the Committee,
to satisfy the withholding requirement, in whole or in part, by having the
Company withhold Shares or by delivering Shares to the Company, having a Fair
Market Value on the date the tax is to be determined equal to the minimum
statutory total tax that could be imposed on the transaction.

 

14.4        No Guarantees Regarding Tax Treatment.  Participants (or their
beneficiaries) shall be responsible for all taxes with respect to any Awards
under the Plan.  The Committee and the Company make no guarantees to any person
regarding the tax treatment of Awards or payments made under the Plan.  Neither
the Committee nor the Company has any obligation to take any action to prevent
the assessment of any excise tax on any person with respect to any Award under
Section 409A of the Code or otherwise and none of the Company, any of its
Subsidiaries or Affiliates, or any of their employees or representatives shall
have any liability to a Participant with respect thereto.

 



 

 

 

14.5        Non-Transferability of Awards.  Except as provided by the terms of
any applicable stockholders agreement or unless otherwise determined by the
Committee, an Award shall not be transferable or assignable by the Participant
except in the event of his death (subject to the applicable laws of descent and
distribution) and any such purported assignment, alienation, pledge, attachment,
sale, transfer or encumbrance shall be void and unenforceable against the
Company or any Affiliate.  An award exercisable after the death of a Participant
may be exercised by the legatees, personal representatives or distributees of
the Participant. Any permitted transfer of the Awards to heirs or legatees of
the Participant shall not be effective to bind the Company unless the Committee
shall have been furnished with written notice thereof and a copy of such
evidence as the Committee may deem necessary to establish the validity of the
transfer and the acceptance by the transferee or transferees of the terms and
conditions hereof.

 

14.6        Conditions and Restrictions on Shares.  The Committee may impose
such other conditions or restrictions on any Shares received in connection with
an Award as it may deem advisable or desirable.  These restrictions may include,
but shall not be limited to, a requirement that the Participant hold the Shares
received for a specified period of time or a requirement that a Participant
represent and warrant in writing that the Participant is acquiring the Shares
for investment and without any present intention to sell or distribute such
Shares.  The certificates for Shares may include any legend which the Committee
deems appropriate to reflect any conditions and restrictions applicable to such
Shares.

 

14.7        Shares Not Registered.  Shares and Awards shall not be issued under
the Plan unless the issuance and delivery of such Shares and any Awards comply
with (or are exempt from) all applicable requirements of law, including (without
limitation) the Securities Act of 1933, as amended, the rules and regulations
promulgated thereunder, State securities laws and regulations, and the
regulations of any stock exchange or other securities market on which the
Company’s securities may then be traded.  Except as set forth in an Award
Agreement, the Company shall not be obligated to file any registration statement
under any applicable securities laws to permit the purchase or issuance of any
Shares or any Awards under the Plan, and accordingly any certificates for Shares
or documents granting Awards may have an appropriate legend or statement of
applicable restrictions endorsed thereon.  If the Company deems it necessary to
ensure that the issuance of securities under the Plan is not required to be
registered under any applicable securities laws, each Participant to whom such
security would be purchased or issued shall deliver to the Company an agreement
or certificate containing such representations, warranties and covenants as the
Company which satisfies such requirements.

 

14.8        Rights as a Stockholder.  Except as otherwise provided herein or in
the applicable Award Agreement, a Participant shall have none of the rights of a
stockholder with respect to Shares covered by any Award until the Participant
becomes the record holder of such Shares.

 

14.9        Severability.  If any provision of the Plan or any Award is or
becomes or is deemed to be invalid, illegal, or unenforceable in any
jurisdiction, or as to any person or Award, or would disqualify the Plan or any
Award under any law deemed applicable by the Committee, such provision shall be
construed or deemed amended to conform to applicable laws, or if it cannot be so
construed or deemed amended without, in the determination of the Committee,
materially altering the intent of the Plan or the Award, such provision shall be
stricken as to such jurisdiction, person, or Award, and the remainder of the
Plan and any such Award shall remain in full force and effect.

 

14.10      Unfunded Plan.  Participants shall have no right, title, or interest
whatsoever in or to any investments that the Company or any of its Subsidiaries
may make to aid it in meeting its obligations under the Plan.  Nothing contained
in the Plan, and no action taken pursuant to its provisions, shall create or be
construed to create a trust of any kind, or a fiduciary relationship between the
Company and any Participant, beneficiary, legal representative, or any other
person.  To the extent that any person acquires a right to receive payments from
the Company or any of its Subsidiaries under the Plan, such right shall be no
greater than the right of an unsecured general creditor of the Company or a
Subsidiary, as the case may be.  All payments to be made hereunder shall be paid
from the general funds of the Company or a Subsidiary, as the case may be, and
no special or separate fund shall be established and no segregation of assets
shall be made to assure payment of such amounts.  The Plan is not subject to the
U.S. Employee Retirement Income Security Act of 1974, as amended from time to
time.

 



 

 

 

14.11      No Constraint on Corporate Action.  Nothing in the Plan shall be
construed to (a) limit, impair, or otherwise affect the Company’s or its
Subsidiary’s right or power to make adjustments, reclassifications,
reorganizations, or changes of its capital or business structure, or to merge or
consolidate, or dissolve, liquidate, sell, or transfer all or any part of its
business or assets, or (b) limit the right or power of the Company or its
Subsidiary to take any action which such entity deems to be necessary or
appropriate.

 

14.12      Successors.  All obligations of the Company under the Plan with
respect to Awards granted hereunder shall be binding on any successor to the
Company, whether the existence of such successor is the result of a direct or
indirect purchase, merger, consolidation, or otherwise, of all or substantially
all of the business or assets of the Company.

 

14.13      Governing Law.  The Plan and each Award Agreement shall be governed
by the laws of the State of Delaware, excluding any conflicts or choice of law
rule or principle that might otherwise refer construction or interpretation of
the Plan to the substantive law of another jurisdiction.

 

14.14      Effective Date. The Plan shall be effective as of November 16, 2009
(the “Effective Date”), provided that the Plan is approved by the stockholders
of the Company at an annual meeting or any special meeting of stockholders of
the Company within 12 months of the Effective Date, and such approval of
stockholders shall be a condition to the right of each Participant to receive
any Award hereunder. Any Award granted under the Plan prior to such approval of
stockholders shall be effective as of the date of grant, but no such Award may
be exercised or settled and no restrictions relating to any Award may lapse
prior to such stockholder approval, and if stockholders fail to approve the Plan
as specified hereunder, any such Award shall be cancelled.

 

*                              *                              *

 

This Plan was duly adopted and approved by the Board of Directors of the Company
at a meeting of the Board of Directors duly called and held on the 20th day of
February, 2018.

 

STR HOLDINGS, INC.

 

 

/s/ Robert S. Yorgensen   Name: Robert S. Yorgensen   Title: President and Chief
Executive Officer

 

 

 

